UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 17, 2014 SNAP INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Delaware 000-52176 20-3191847 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 462 7th Avenue, 4th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 594-5050 (Former name or former address, if changed since last report) Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. On June 17, 2014, the Board of Directors (the “Board”) of Snap Interactive, Inc. (the “Company”) increased the size of the Board from one (1) member to two (2) members and appointed Alexander Harrington (“Mr. Harrington”) to the Board, effective immediately.Mr. Harrington will serve as a director until the Company’s 2015 Annual Meeting of Stockholders. Mr. Harrington has not been appointed to any Board committees at this time. As consideration for his service on the Board, Mr. Harrington received an option to purchase 25,000 shares of the Company’s common stock. The shares underlying the stock option will vest on the first anniversary of the date of grant, provided that Mr. Harrington is providing services to the Company on such date. There are no arrangements or understandings between Mr. Harrington and any other persons pursuant to which he was selected as a director.In addition, there are no transactions between the Company and Mr. Harrington or his immediate family members requiring disclosure under Item 404(a) of Regulation S-K. Section 8 – Other Events Item 8.01 Other Events. On June 17, 2014, the Company issued a press release announcing Mr. Harrington’s appointment as a director.A copy of the press release is furnished with this Form 8-K and attached hereto as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Press release, dated June 17, 2014, issued by Snap Interactive, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 19, 2014 SNAP INTERACTIVE, INC. By: /s/ Clifford Lerner Clifford Lerner President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Press release, dated June 17, 2014, issued by Snap Interactive, Inc. 4
